Citation Nr: 9902626	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-40 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected grand mal epilepsy, currently evaluated as 80 
percent disabling.

2.  Entitlement to an increased evaluation for physical 
absence of the left kidney with pathology in the right kidney 
with chronic renal disease and hypertension, currently 
evaluated as 60 percent disabling.

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1942 to February 
1946, and from August 1950 to April 1952.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a June 1996 rating decision of the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA). 

In a statement received in January 1997, the veteran asserted 
that left eye vision loss, right ear hearing loss, and a foot 
disorder, were incurred or aggravated in service.  In a 
statement dated in May 1998, the veteran withdrew his claims 
as to vision loss and hearing loss.  However, it does not 
appear that the claim of entitlement to service connection 
for a foot disorder has been addressed by the RO, and this 
matter is hereby referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  The veterans service-connected grand mal epilepsy has 
not resulted in an average of at least 1 major seizure per 
month over the last year. 

2.  The veterans service-connected absence of the left 
kidney with pathology in the right kidney with chronic renal 
disease and hypertension does not result in more than 
constant albuminuria with some edema; or more than definite 
decrease in kidney function.

3.  Service connection is in effect for grand mal epilepsy, 
rated as 80 percent disabling; for absence of the left kidney 
with pathology in the right kidney with chronic renal disease 
and hypertension, rated as 60 percent disabling; for anxiety 
state and PTSD, rated as 10 percent disabling; for malaria, 
rated noncompensable; and for atrophic gastritis, rated 
noncompensable.

4.  The veterans service-connected disabilities do not 
require the regular aid and attendance of another person, nor 
do his service-connected disabilities substantially confine 
him to his dwelling and the immediate premises.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 80 
percent for grand mal epilepsy have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8910 (1998).

2.  The criteria for entitlement to a rating in excess of 60 
percent for absence of the left kidney with pathology in the 
right kidney with chronic renal disease and hypertension have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.115a, Diagnostic Code 7500 (1998).

3.  The criteria for entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person or based on housebound status, 
have not been met.  38 U.S.C.A. § 1114, (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.350, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As all three issues before the Board are predicated on the 
veterans assertions that certain service-connected 
disabilities have increased in severity so as to warrant 
increased schedular ratings and so as also to warrant special 
compensation as available under law, the Board finds these 
claims to be well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a), since all relevant 
development has been conducted.  In this regard, the Board 
observes that the RO has duly attempted to obtain available 
private medical records and has also afforded the veteran 
appropriate VA examination. 

I.  Increased Rating Claims.

Disability evaluations are determined by application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A.  Grand Mal Epilepsy.

The veterans disability due to a seizure disorder is 
evaluated under 38 C.F.R. § 4.124 a, Diagnostic Code 8910, 
the diagnostic code applicable for grand mal epilepsy.  Grand 
mal epilepsy is rated under the general rating formula for 
major seizures contained in Diagnostic Code 8911.  Under this 
formula, epilepsy manifested by an average of at least one 
major seizure in three months in the past year, or more than 
ten minor seizures weekly, warrants an 80 percent evaluation.  
An average of at least one major seizure per month over the 
last year warrants a 100 percent evaluation.  A "major 
seizure" is characterized by generalized tonic- clonic 
convulsion with unconsciousness.  A "minor seizure" consists 
of a brief interruption in consciousness or conscious 
control.  Diagnostic Code 8911, Notes (1) and (2). 

By an undated statement received in May 1996, the veterans 
private physician stated that the veteran was having seizures 
at least once monthly which resulted in unconsciousness for 
an hour or more.  By a rating decision issued in June 1996, 
the veteran was notified that the history of one or two 
seizures monthly, as reported to the physician, did not 
establish an average of one major seizure monthly.  The 
veteran was informed that additional medical evidence was 
required.  

By a statement dated in June 1996, the veterans private 
physician noted dates on which the veteran had been seen in 
his office.  This list reflected that the veteran was treated 
five times in 1995 and twice in 1996 under International 
Classification of Diseases (ICD-9-CM) code 780.3, 
convulsions.  

By a statement dated in August and received in September 
1996, Interim Healthcare, a home health care agency, stated 
that the veteran required increased assistance as a result of 
increased problems with his hands and feet and also some 
problems with seizures.  

In an undated statement received by VA in September 1996, the 
veteran stated that he had been keeping a record of his 
seizures since May 1996.  He stated that he had experienced 
one or two seizures each month and occasionally three.

The examiner who conducted VA examination in January 1997 
included an impression that the veteran had frequent 
seizures, five to six per month, despite use of Phenytoin.  
The examiner did not state the basis for this impression nor 
were the types of seizures described.

The Board observes here that in determining the frequency of 
seizures, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121.  However, after reviewing 
the totality of the evidence in the present case, the Board 
is unable to find that the veterans statements alone 
regarding the frequency of the seizures are consistent so as 
to reasonably provide a basis for a rating in excess of the 
current 80 percent. 

It should be emphasized that the current 80 percent rating 
under Diagnostic Codes 8910, 8911 contemplates an average of 
at least 1 major seizure in 3 months over the last year or 
more than 10 minors seizures weekly.  In a September 1996 
statement, the veteran reported that he had one to three 
seizures per month since May 1996.  In January 1997, it 
appears that he told a VA examiner that he was having 5-6 
seizures per month.  However, private medical evidence shows 
that the veteran was seen 5 times for seizures in 1995 and 
twice during the first half of 1996.  Such evidence argues 
against the veterans assertions regarding the frequency and 
types of his seizures. 

The Board also notes that although the veteran states he 
frequently falls as a result of seizures, there is no record 
that he has ever required any treatment for an injury 
reported as due to seizure activity.  There is also no 
evidence that any seizure, or any fall secondary to a 
seizure, has been witnessed by any health care provider or 
lay witness other than the veteran.  This appears to be 
significant since the veteran has reported that he is 
attended by a health care provider on a daily basis.  The 
Board also notes that the veterans statement in September 
1996 that he had been having seizures monthly, or more 
frequently, since May 1996, does not establish an average of 
one major seizure monthly for a year, as the veteran 
described a period of less than a year.  Finally, the Interim 
HealthCare statement of record to the effect that the veteran 
had some problems with seizures is too vague to support 
the veterans contention that he had major seizures monthly.  

The Board recognizes the severity of the veteran grand mal 
epilepsy and does not doubt that it results in continued 
seizures.  However, while no single item of evidence 
discussed in the preceding paragraph is determinative in 
itself, the totality of that evidence leads the Board to 
conclude that the veterans statements alone cannot be viewed 
as consistent so as to provide a basis for assigning a rating 
in excess of 80 percent.  In sum, the Board finds that the 
preponderance of the evidence is against the veterans claim 
of entitlement to an increased disability evaluation for 
grand mal epilepsy.  It follows that there is not such a 
state of equipoise of the negative evidence with the positive 
evidence so as to otherwise provide a basis for favorable 
action on this issue.  38 U.S.C.A. § 5107(b). 


B.  Kidney Disability. 

The evidence establishes that the veterans left kidney was 
removed during his second period of service, in June 1951, 
and disease of the right kidney was also diagnosed at that 
time.  He was awarded a 100 percent convalescent evaluation 
at the time of service discharge, followed by an award of 
service connection for absence of the left kidney and 
pathology of the right, with a 60 percent evaluation, 
effective in January 1954.  The veterans 60 percent 
evaluation remained in effect, unchanged, following the award 
in 1954.  That rating, which has now been in effect for more 
than 20 years, is protected.  38 C.F.R. § 3.951(b).

An undated private medical statement received in May 1996 
discloses that the veterans blood pressure was 142/70 and 
that he was at risk for urinary tract infections.  No 
specific symptoms of renal disability were noted.  

On VA examination conducted in January 1997, the veterans 
blood pressure was 110/75.  Weight was recorded as 202 pounds 
with a maximum weight of 218 pounds in the past year.  His 
heart was not enlarged.  There was no edema.  Laboratory 
examination of the blood did not result in any findings of 
abnormalities.  Hypertension, well controlled, was diagnosed.  
The examiner concluded that, despite the known left 
nephrectomy, there was no overall impairment of renal 
function.

Under current evaluative criteria, which have remained 
unchanged during the pendency of this claim, removal of one 
kidney warrants a minimum evaluation of 30 percent.  
38 C.F.R. § 4.115a, Diagnostic Code 7500.  If there is 
nephritis, infection, or pathology of the other kidney, 
removal of one kidney is rated as renal dysfunction.  Renal 
dysfunction is rated as 60 percent disabling with constant 
albuminuria with some edema or with definite decrease in 
kidney function, or hypertension at least 40 percent 
disabling.  38 C.F.R. § 4.115a. 

An 80 percent evaluation, the next higher schedular 
evaluation in excess of 60 percent, requires evidence of 
persistent edema and albuminuria with BUN 40 to 80mg%; or 
creatine 4 to 8mg%; or, generalized poor health characterized 
by lethargy, weakness, anorexia, weight loss, or limitation 
of exertion.  There is no evidence that the veteran has 
edema, albuminuria, abnormalities on renal testing, or any 
other signs or symptoms which meet the criteria which warrant 
a 60 percent evaluation or a higher evaluation.  

The doctrine of reasonable doubt is not applicable, as the 
clear preponderance of the evidence is against the claim for 
an increased evaluation for the veterans service-connected 
kidney disability.  38 U.S.C.A. § 5107(b).

II.  Special Monthly Compensation.

The law permits an increased rate of compensation to veterans 
who are in need of regular aid and attendance or are 
permanently housebound.  38 U.S.C.A. § 1114.  Determinations 
as to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  38 C.F.R. 
§§ 3.350, 3.352.  Factors accorded consideration in 
determining whether a veteran is in need of the regular aid 
and attendance of another person include inability to dress 
or undress, to keep ordinarily clean and presentable, 
inability to feed himself, inability to attend to the wants 
of nature, or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers incident to the daily 
environment.  38 C.F.R. § 3.352(a).  

If a veteran is not in need of regular aid and attendance, 
but has a single disability rated as 100 percent disabling 
and additional disabilities independently ratable at 60 
percent or more under VA's Schedule for Rating Disabilities, 
or is "permanently housebound" by reason of service-connected 
disabilities, he is entitled to special monthly compensation.  
38 U.S.C.A. § 1114(s).  The "permanently housebound" 
requirement is met when the veteran is substantially confined 
to his dwelling and the immediate premises.  See 38 C.F.R. § 
3.351(d).

Service connection has been established for grand mall 
epilepsy, evaluated as 80 percent disabling; for renal 
disability, described as absence of the left kidney with 
pathology in the right kidney with chronic renal disease and 
hypertension, evaluated as 60 percent disabling; for anxiety 
state and PTSD, rated as 10 percent disabling; and, for 
malaria and atrophic gastritis, each evaluated as zero 
percent disabling.  He was awarded a total disability rating 
based on individual unemployability in 1964.  

By a statement dated and submitted in May 1996, the veteran 
contended that he was entitled to special monthly 
compensation.  He stated that he had frequent seizures and 
loss of mobility as the result of his service-connected 
disabilities.  He contended that he required assistance of 
home care aides to prevent nursing home placement.

On examination for housebound status or permanent need for 
regular aid and attendance, VA Form 21-2 680, submitted in 
May 1996, the private physician noted that the veteran had 
degenerative joint disease.  Ambulation and movement appeared 
painful.  The veteran had tremors in his hands bilaterally.  
There were contractures of the left hand.  His knees were 
stiff, swollen, and painful bilaterally.  His gait was 
unsteady.  He used a wheeler-walker.  His balance was poor.  
The physician noted that the veteran had been having frequent 
falls.  The physician indicated that the veteran required 
assistance with showering, shaving, and other activities, 
because of regular seizures, reported as one or two times 
monthly.  He reported that he was usually unconscious an hour 
or sometimes longer following a seizure.  The physician also 
noted that the veteran was at risk for urinary tract 
infections and for falls due to poor vision, decreased 
hearing, and seizures.

On VA examination conducted in January 1997, the veterans 
speech and thought processes were slow, but were coherent and 
relevant.  His concentration and attention span were fair; 
his judgment in a hypothetical situation was good.  He was 
unable to stand independently.  His gait was wide-stanced and 
antalgic.  On standing, his knees buckled.  The veteran had 
bilateral claw hands with bilateral Dupuytrens contractures.  
He was unable to extend or flex his fingers.  He had markedly 
decreased range of motion of the spine.  He had bilateral 
arthritis of the shoulders, hips, and knees.  The examiner 
concluded that the veteran had marked functional restriction 
of the strength and coordination of the upper extremities due 
to claw hands, and marked functional restriction of the lower 
extremities with reference to deficits in weight-bearing, 
balance, and propulsion.  The examiner concluded that the 
veteran was unable to care for himself without 24-hour 
assistance.

The totality of the evidence clearly shows that the veteran 
is indeed in need of the regular aid and attendance of 
another person and is also essentially housebound.  However, 
the preponderance of the evidence shows that such status is 
primarily due to nonservice-connected arthritis which results 
in an inability to stand or walk unassisted, and because his 
claw hands result in an inability to flex or extend the 
fingers, thus limiting his ability to feed or dress himself, 
to keep himself clean, or attend to the wants of nature.  
Service connection has not been awarded for the disorders 
which are the basis of the inability to stand, walk, or flex 
or extend the fingers.  Entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate is authorized only where the need 
for aid and attendance is required because of service-
connected disabilities.  While the evidence clearly reflects 
that the veteran has some limitations based on his seizure 
disorder, his renal disability, and his other service-
connected disabilities, the evidence does not warrant a 
finding that the service-connected disabilities alone result 
in the need for regular aid and attendance or leave the 
veteran housebound.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for special monthly compensation based on the need for 
regular aid and attendance or housebound status must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
